Citation Nr: 1111082	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-34 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to May 1972.  The Veteran was awarded a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, Department of Veterans' Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran was exposed to acoustic trauma while engaging in combat with the enemy.  

3.  Competent evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post service bilateral hearing loss disability and service, is not of record.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the August 2007 letter sent to the Veteran.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, private medical records from January 1973 to July 1977, and VA outpatient treatment records dated September 2005 to June 2007.  VA also provided the Veteran with a VA examination.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran contends that his current bilateral hearing loss is related to his active military service.  In his September 2009 substantive appeal, the Veteran explained that he was exposed to acoustic trauma in service.  He stated that while attending basic training, he fired normal weapons with no ear protection and again, during infantry training regiment.  After weapons training, the Veteran stated that he went to motor vehicle operator school, which exposed him to thousands of rounds of mortar being fired.  He stated that he was constantly being fired upon with enemy mortars, rockets, and sniper fire.  On a particular mission approximately in 1968, the Veteran stated that his track vehicle recovery truck hit a mine, which led to an explosion throwing him out of the truck.  Although he only received minor body injuries, he believes this specific incident "impacted" his hearing loss.  He asserts that service connection is warranted for his bilateral hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for sensorineural hearing loss (an organic disease of the nervous system) may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As previously noted, the Veteran is asserting that his bilateral hearing loss results from in-service acoustic trauma stemming from exposure to combat-related noises while serving as a motor vehicle operator for the United States Marine Corps (USMC).  His DD Form 214 shows that his military occupational specialty (MOS) was a motor vehicle operator, and he is the recipient of the Combat Action Ribbon, along with other medals and awards.  Given his combat status, the Veteran's assertions as to in-service noise exposure are accepted and consistent with his active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

It is therefore conceded that the Veteran was exposed to acoustic trauma in service.  The question for consideration is whether any current bilateral hearing loss is casually related to such in-service noise exposure.  The Veteran's service treatment records reflect no complaints, treatment, or diagnosis of bilateral hearing loss.  As reflected in a March 1963 Integration USMC report of medical examination, the Veteran's hearing was 15/15 for both ears during whispered and spoken voice testing.  Upon discharge from service, audiometric testing reflected normal hearing as noted on the May 1972 report of examination.  

After discharge from service, post service treatment records reflect no complaints, treatment, or diagnosis of bilateral hearing loss.  At an April 2008 VA examination, the VA examiner diagnosed the Veteran with borderline normal hearing through 3 kilohertz (kHz), sloping to a moderate/severe high frequency sensorineural hearing loss.  

It is acknowledged that the Veteran is competent to report observable symptoms such as hearing loss and ringing in the ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, in this case, the Veteran has not alleged continuity of symptomatology following discharge from service.  Rather he has stated that he has hearing loss, which he believes is due to noise exposure in service.  Furthermore, the objective medical evidence fails to support any continuity of symptoms.  This is evident by the April 2008 VA examination report.  According to the April 2008 VA examination report, the Veteran reported being exposed to artillery, machine guns, mortars, and grenades while working in motor transport during his military service, as well as the previously reported landmine explosion that caused him ear pain and tinnitus.  After discharge from service, the Veteran noted no noise exposure as an auto mechanic for six to seven years, nor recreationally, while riding his motorcycle on weekends with a full helmet for 18 years.  After audiological testing, the VA examiner diagnosed the Veteran with borderline normal hearing through 3 kHz, sloping to a moderate/severe high frequency sensorineural hearing loss in both ears.  The VA examiner concluded that the Veteran's hearing loss is "less likely as not due to, the result of, or aggravated/initiated" by his active military service.  She explained that because the service treatment records reflect normal hearing upon entry and discharge from service, his hearing loss is more consistent with presbyacusis and slight Eustachian tube dysfunction.  

Therefore, in the absence of demonstration of continuity of symptomatology, or competent medical evidence that causally links the Veteran's bilateral hearing loss to service, the Board finds that the initial demonstration of such disability in 2008, many years after service, is too remote from service to be reasonably related to service.  Such a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.  The VA examination report clearly states that the Veteran's claims file was available and reviewed.  The VA examiner reviewed the Veteran's subjective history, clinical findings, and rendered an opinion with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the April 2008 VA opinion adequate.  Finally, as previously mentioned, the Veteran has not alleged continuity of symptomatology of bilateral hearing loss since service.  Therefore, the Board concludes that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.

The Board notes that section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  As stated above, the VA examiner opined that his bilateral hearing loss is not attributable to his active military service.  

The Veteran himself believes that this current bilateral hearing loss is causally related to active service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  

The Board has also considered whether service connection for bilateral hearing loss is warranted on a presumptive basis.  Under 38 C.F.R. § 3.309(a), organic disease of the nervous system, to include sensorineural hearing loss, is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical manifestations of hearing loss manifest to a degree of 10 percent or more within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, there is no support for a grant of service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


